          Case 5:17-cv-00093-SLP Document 76 Filed 11/13/18 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JOHN FRAKES                              )
                                         )
       Plaintiff,                        )
                                         )
vs.                                      )        Case No. 5:17-cv-00093-SLP
                                         )
CHRISTOPHER LEE MOORE,                   )
an individual; PERIMETER                 )
TRANSPORTATION CO., LLC, a               )
foreign limited liability company        )
doing business in the State of Oklahoma; )
and STATE AUTOMOBILE                     )
MUTUAL INSURANCE COMPANY,                )
a foreign insurance company licensed     )
and doing business in the State of       )
Oklahoma,                                )
                                         )
       Defendants.                       )


            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Fed.R.Civ.P. 41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

the Plaintiff, John Frakes, hereby stipulates with the Defendants, Perimeter Transportation

Co., LLC, and Christopher Lee Moore that his claims in the above styled and numbered

action shall be dismissed with prejudice. The parties shall bear their own costs and attorney

fees.
Case 5:17-cv-00093-SLP Document 76 Filed 11/13/18 Page 2 of 2



                           s/ Scott R. Jackson (signed with permission of
                           counsel)
                           Scott R. Jackson, OBA #17502
                           MARTIN JEAN & JACKSON
                           P.O. Box 2403
                           Ponca City, OK 74602
                           Telephone: (580) 765-9967
                           Facsimile: (580) 765-5433
                           Email:        sjackson@mjjlawfirm.com
                           ATTORNEY FOR PLAINTIFF


                            s/ Laura L. Eakens
                           J. Derrick Teague, OBA #15131
                           Laura L. Eakens, OBA #20196
                           JENNINGS | TEAGUE, P.C.
                           204 N. Robinson Avenue, Suite 1000
                           Oklahoma City, OK 73102
                           Telephone: (405) 609-6000
                           Facsimile: (405) 609-6501
                           Email:        dteague@jenningsteague.com
                                         leakens@jenningsteague.com
                           ATTORNEYS FOR DEFENDANTS
                           PERIMETER TRANSPORTATION CO, LLC
                           and CHRISTOPHER LEE MOORE




                              2
